CONCURRING OPINION
Erwall, Judge:
I concur in the result arrived at in the majority opinion but desire to point out that in my view this case seems to turn on a question of whether the retention of the goods by the Government and the failure of the importer or his agent to file a bond whereby storage charges were levied on the goods, were due to an advance in value by the collector, or whether that official’s action was in the nature of a conversion of currency over which the collector had jurisdiction under authority of section 522 of the Tariff Act of 1930.
•The official papers disclose that various currencies are given to describe the invoice values, viz, Mex. $, Peking currency, and F. R. B. M$, whereas the entry paper is made out in Yuan, without other descriptive terms. The importer appealed for a reappraisement. The single judge held that the collector had advanced the value of the merchandise which action was beyond the scope of his power under the law. He therefore held that the dutiable values were the entered values. However, the decision did not state in which currency such entered values were to be taken, there being a number of Yuan currencies, i. e., the Chefoo, Hankow, Shanghai, and Tientsin (Reap. Dec. 5594). No appeal was taken from this decision to a division, nor is the legality of that decision at issue before this court. Therefore, we are bound by its holding, that the collector advanced the value found by the appraiser, which action was illegal.
Upon the state of the record there seems no alternative but to hold the exaction of storage charges illegal.